                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RODGER D. COLLONS, and CYNTHIA
D. COLLONS,
                                                                8:18CV511
                      Plaintiffs,

        v.                                                        ORDER

UNITED STATES OF AMERICA,

                      Defendant.

        Pending before the Court are the government’s Motion to Strike (Filing No. 8) and
Motion to Dismiss (Filing No. 9) and plaintiffs Rodger D. Collons and Cynthia D.
Collons’s (collectively, the “Collons”) Motion to Amend Complaint (Filing No. 11) and
Notice of Withdrawal of Complaint (Filing No. 13).

        Taking the Notice of Withdrawal of Complaint first, the Collons move for dismissal
of this case without prejudice. The government has not responded, and Court finds that
motion should be granted under Federal Rule of Civil Procedure 41(a)(1)(A)(i).
Accordingly, the request for dismissal without prejudice in the Notice of Withdrawal of
Complaint (Filing No. 13) is granted, and the Motion to Strike (Filing No. 8), Motion to
Dismiss (Filing. No. 9), and Motion to Amend Complaint (Filing No. 11) are denied as
moot.

        IT IS SO ORDERED.

        Dated this 28th day of January 2019.

                                                BY THE COURT:


                                                Robert F. Rossiter, Jr.
                                                United States District Judge
